FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES INCREASED EARNINGS FOR THE FOURTH QUARTER AND YEAR January 25, 2011- Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp (Nasdaq Global Market – NWFL) and its subsidiary Wayne Bank today announced earnings for the three months ended December 31, 2010 of $1,808,000.This represents an increase of $6,000 from the $1,802,000 earned in the comparable period of 2009.Earnings per share (fully diluted) were $.65 in both three-month periods.Net interest income before the provision for loan losses improved $89,000 over the same period of last year, but other income decreased $914,000 due primarily to $816,000 of bank-owned life insurance proceeds received in the fourth quarter of 2009.The provision for loan losses was $270,000 in the current three month period compared to $1.1 million in the same period of last year, while operating expenses decreased $397,000 due largely to a $288,000 expense of Foreclosed Real Estate Owned recognized in the fourth quarter of 2009.Annualized return on average assets for the current quarter was 1.33% with an annualized return on equity of 10.38%.For the year ended December 31, 2010 net income totaled $7,313,000, an increase of $250,000, or 3.5% over the $7,063,000 earned in the prior year.Earnings per share on a fully diluted basis were $2.64 for 2010, 1 compared to $2.55 in 2009.The return on average assets for the year was 1.37% with a return on average equity of 10.87%. Total assets were $537.0 million as of December 31, 2010.Loans receivable totaled $356.9 million as of December 31, 2010, with total deposits of $393.9 million and stockholders’ equity of $67.7 million.The Company’s capital position remains strong and is at the top level of its peer group in all regulatory measures of capital. Loans receivable decreased $6.6 million from the prior year-end due primarily to the sale of $12.4 million of fixed rate residential mortgages for purposes of interest rate risk management, as well as from payments received on outstanding loans.Excluding these sales, residential mortgage loans would have increased $7.3 million.Total commercial loans grew $1.8 million in 2010, while total installment loans decreased $3.3 million due primarily to a reduction in home equity loans outstanding as many of these balances were converted to permanent financing.As of December 31, 2010, total non-performing loans were $4,080,000 and represented 1.14% of total loans compared to $5,015,000, or 1.38% as of December 31, 2009.The decrease was principally due to the resolution of a large credit carried in the 2009 totals that was paid off during 2010.For the three months and year ended December 31, 2010, net charge-offs totaled $167,000 and $837,000, respectively, compared to $310,000 and $465,000, respectively, for the corresponding periods in 2009.With the continued economic instability, high unemployment and soft real estate market, the Company recorded a provision for loan losses of $270,000 for the three months ended December 31, 2010 and $1,000,000 for the year 2010 compared to $1,100,000 in the similar quarter in 2009 and $1,685,000 for the year 2009.As of 2 December 31, 2010, the allowance for loan losses totaled $5,616,000 and 1.57% of total loans increasing from $5,453,000 and 1.50% of total loans at December 31, 2009. Net interest income (fully taxable equivalent) totaled $5,201,000 for the three months ended December 31, 2010, an increase of $166,000, over the comparable period in 2009.Net interest margin (fte) for the 2010 period was 4.04% increasing from 3.96% for the similar period in 2009.The increase in net interest margin was principally due to the downward repricing of interest-bearing liabilities which year-over-year decreased fifty-five basis points compared to a thirty-six basis point reduction in the yield earned on assets.For the year, net interest income (fte) totaled $20,662,000, an increase of $790,000 or 4.0% over 2009.The net interest margin (fte) improved 1 basis point to 4.04% in 2010. Other income for the three months ended December 31, 2010 totaled $1,011,000 compared to $1,925,000 for the similar period in 2009.The decrease was principally due to $816,000 in proceeds from a bank-owned life insurance policy recognized in the fourth quarter of 2009.Other income for the year ended2010 totaled $4,064,000 compared to $5,392,000 in 2009, a decrease of $1,328,000.The earnings and proceeds on bank owned life insurance policies totaled $391,000 in 2010 compared to $1,196,000 in 2009, while service charges and fees declined $245,000 related to service charges on deposits.Gains on the sales of investment securities totaled $448,000 on sales of $23.9 million for the 2010 period compared to $463,000 on sales of $16.6 million for the 2009 period.The Company also had a $150,000 gain on the sale of deposits related to a branch closure in the 2009 period.The 2010 period includes $307,000 in gains and servicing rights on the sale of $12.4 million of mortgage loans compared to $481,000 in similar gains on sales of $21.6 million of mortgage loans and servicing rights in the 2009 period. 3 Other expense totaled $3,305,000 for the three months ended December 31, 2010, compared to $3,702,000 in the similar period of 2009.The decrease was due partially to a higher level of foreclosed real estate costs which were $279,000 higher in the 2009 period.For the year ended December 31, 2010, other expense totaled $12,753,000 compared to $13,471,000 for the similar period in 2009, a decrease of $718,000.The decrease was due in part to a reduction in FDIC insurance assessments which decreased $236,000 from the 2009 total and a lower level of foreclosed real estate costs which totaled $41,000 in the 2010 period and $436,000 in 2009.The 2009 period also included $267,000 related to the funding of an employee benefit plan. Mr. Critelli commented, “Given the challenging economic environment we faced in 2010, we are pleased with our operating results.Our core earnings are strong, our net interest margin exceeded 4% for the year and our regulatory capital levels are at the top of our peer group.In addition, 2010 marks the nineteenth consecutive year in which we increased our cash dividend which totaled $1.13 per share in 2010 compared to $1.09 per share in 2009.Though our credit quality ratios compare favorably to other banks, we still see the slow economic climate, high levels of unemployment and soft real estate market impacting our customers in 2011.However, we believe we are well-positioned to take advantage of the opportunities available as the economy recovers from the instability of recent years.We are also very enthusiastic regarding our pending merger with North Penn Bancorp.This transaction will expand Wayne Bank’s footprint in Monroe County and give us an entry into Lackawanna County.The merger is expected to close, pending regulatory approval, in the second quarter of 2011.We look forward to welcoming the North Penn customers, stockholders and employees to Wayne Bank.” 4 Norwood Financial Corp., through its subsidiary Wayne Bank, operates eleven offices in Wayne, Pike and Monroe Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words believes, anticipates, contemplates, expects, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the proposed acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with 5 industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended December 31 Year ended December 31 Net interest income $ Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ Contact: William S. Lance Senior Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP. 570-253-8505 www.waynebank.com 6 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) December 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities available for sale Securities held to maturity,fair value 2010: $179 and 2009:$722 Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued: 2,840,872 Surplus Retained earnings Treasury stock, at cost: 2010: 72,068 shares, 2009: 68,436 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended December 31 Year Ended December 31 INTEREST INCOME Loans receivable, including fees $ Securities Other 14 11 57 19 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 30 63 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 91 Net realized gains on sales of securities 68 40 Gains on sale of loans and servicing rights 99 Earnings and proceeds on life insurance policies 97 Gain on sale of deposits 0 0 0 Other 91 74 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income 70 Professional Fees FDIC Insurance assessment 93 Foreclosed real estate owned 9 41 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share For the Year Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share As of December 31 Total Assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust Assetsunder management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) Dec 31 Sept 30 June 30 March 31 Dec 31 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB stock Bank premises and equipment, net Foreclosed real estate owned Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) 31-Dec 30-Sep 30-Jun 31-Mar 31-Dec Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 14 14 18 11 11 Total Interest income INTEREST EXPENSE Deposits Borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 93 86 91 Net realized gains (losses) on sales of securities 68 64 40 Gains on sale of loans and servicing rights 99 3 75 Gain on sale of deposits 0 0 0 0 - Earnings and proceeds on life insurance 97 96 96 Other 91 67 63 61 74 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment , net Foreclosed real estate owned 9 3 13 16 FDIC insurance assessment 93 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basicearnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity % Return on average assets % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % %
